

Incentive Stock Option Agreement


 
December 12, 2006
 
George Lichter
130 South Willaman Drive
Beverly Hills, California 90211


 
Dear Mr. Lichter:
 
I am pleased to inform you that InfoSearch Media, Inc. (the “Company”) has
granted you incentive stock options to purchase shares of the Company’s common
stock as set forth below.
 
The grant of this option is made pursuant to the MAC Worldwide, Inc.
(predecessor to the Company) 2004 Stock Option Plan (the “Plan”), as amended as
of December 12, 2006. This Stock Option is intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as
amended. The terms of the Plan are incorporated into this letter and in the case
of any conflict between the Plan and this letter, the terms of the Plan shall
control. Unless otherwise noted, capitalized terms shall have the meaning
assigned to them in the Plan.
 
Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:
 
1. Incentive Stock Option. The Company hereby grants you an incentive stock
option (“ISO”) to purchase from the Company 2,097,150 shares of Company common
stock (“Company Stock”) at a price of $0.17 per share. The Date of Grant is
December 12, 2006. Unless earlier exercised or terminated in accordance with the
terms hereunder and in the Plan, this ISO will expire on the date that is the
10th year anniversary of the Date of Grant.
 
2. Entitlement to Exercise the ISO. The grant of the ISO is subject to the
following terms and conditions:
 
(a) The ISO shall vest and be exercisable in accordance with the following
schedule:
 
699,050 shares shall vest immediately upon the date of this grant;
 
699,048 shares shall vest in equal monthly installments of 19,418 shares per
month over each of your next 36 months of service with the Company; and,
 
699,050 shares shall vest immediately upon the first occurrence of the Company
reporting a net profit for a full fiscal year following 2006.
 
The ISO shall cease to vest as of the date of termination of your employment for
any reason.  
 
(b) If you die when any portion of the ISO is exercisable, then the person to
whom your rights under the ISO shall have passed by will or by the laws of
distribution may exercise any of the exercisable portion of the ISO within one
(1) year after your death, provided that no ISO may be exercised in any event
more than 10 years after the Date of Grant.
 

--------------------------------------------------------------------------------


 
4. Method of Exercise & Payment Under ISO. You may exercise the vested portion
of the ISO in whole or in part, by giving written notice to the Company which
shall state the election to exercise the ISO and the number of shares of Company
Stock with respect to which the ISO is being exercised. The written notice shall
be signed by the person exercising the ISO, shall be delivered to the Corporate
Secretary of the Company at the Company’s principal executive office, and shall
be accompanied by payment in full of the exercise price for the shares of
Company Stock being purchased, by delivery of cash or check.
 
5. Tax Withholding. As a condition of exercise, you agree that at the time of
exercise that you will pay to the Company the Applicable Withholding Taxes, if
any, that the Company is required to withhold in connection with the exercise of
the ISO. To satisfy the Applicable Withholding Taxes, you may elect to (i) make
cash payment or authorize additional withholding from cash compensation, (ii)
deliver Mature Shares (valued at their Fair Market Value) or (iii) have the
Company retain that number of shares of Company Stock that would satisfy all or
a portion of the Applicable Withholding Taxes.
 
6. Transferability of ISO. The ISO is not transferable by you (other than by
will or by the laws of descent and distribution) and may be exercised during
your lifetime only by you.
 
7. Termination of ISO. In the event that your employment or other relationship
underlying the issuance of this ISO is terminated for Cause, your vested and
non-vested ISO rights shall be forfeited and terminated immediately and may not
thereafter be exercised to any extent.
 
In the event that your employment or other relationship underlying the issuance
of this ISO is terminated by you or the Company for any reason other than Cause
or your death, you shall have the right to exercise the portion of the ISO that
has vested as of the date of such termination at any time during the ninety (90)
day period following the date of such termination, and not thereafter, provided
that no ISO may be exercised in any event more than ten (10) years after the
Date of Grant.
 
8. Adjustments. If the number of outstanding shares of Company Stock is
increased or decreased as a result of one or more stock splits, reverse stock
splits, stock dividends, recapitalizations, mergers, share exchange
acquisitions, combinations or reclassifications, the number of shares with
respect to which you have an unexercised ISO and the ISO price shall be
appropriately adjusted as provided in the Plan.
 
9. Delivery of Certificate. The Company may delay delivery of the certificate
for shares purchased pursuant to the exercise of an ISO until (i) receipt of any
required representation by you or completion of any registration or other
qualification of such shares under any state or federal law regulation that the
Company’s counsel shall determine as necessary or advisable, and (ii) receipt by
the Company of advice by counsel that all applicable legal requirements have
been complied with. As a condition of exercising the ISO, you may be required to
execute a customary written indication of your investment intent and such other
agreements the Company deems necessary or appropriate to comply with applicable
securities laws.
 
10. No Guaranteed Right of Employment. If you are employed by the Company,
nothing contained herein shall confer upon you any right to be continued in the
employment of the Company or interfere in any way with the right of the Company
to terminate your employment at any time for any cause.
 

--------------------------------------------------------------------------------


 
11. Notice of Disqualifying Dispositions. You agree to notify the Company in
writing immediately after you make a disposition of any shares acquired upon
exercise of this ISO if such disposition occurs before the later of (a) the date
that is two years after the Date of Grant, or (b) the date that is one year
after the date that you acquired such shares upon exercise of this ISO.


12. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business, and shall be delivered to you in person or
mailed or delivered to you at the address set forth below, or in either case at
such other address as one party may subsequently furnish to the other party in
writing.


13. Choice of Law. This Agreement shall be governed by Delaware law, without
giving effect to the conflicts of laws provisions thereof.

        INFOSEARCH MEDIA, INC.  
   
   
    By:   /s/ Frank Knuettel II                         By: Frank Knuettel II  
Title: Chief Financial Officer


 
 
ACKNOWLEDGEMENT BY OPTIONEE


The foregoing ISO is hereby accepted and the terms and conditions thereof hereby
agreed to by the undersigned as of the Date of Grant specified above.



  OPTIONEE    George Lichter        ____________________________    Optionee’s
Signature        Optionee’s Address:        _____________________________       
_____________________________        _____________________________ 

 
 
 

--------------------------------------------------------------------------------

